Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.80 Page 1 of 10



  1                        UNITED STATES DISTRICT COURT
  2                      SOUTHERN DISTRICT OF CALIFORNIA
  3
  4   AMERICAN FIRE AND CASUALTY                  CASE NO. 3:20-CV-01619-BEN-AGS
      COMPANY; AND WEST
  5   AMERICAN INSURANCE                          ORDER GRANTING JOINT
      COMPANY,                                    MOTION FOR ENTRY OF
  6                                               PROTECTIVE ORDER
                      Plaintiffs,
  7
      v.
  8
      SMUCKERS FOODSERVICE, INC.
  9   AND DOES 1 THROUGH 100,
10                    Defendants.
11
12
            Before the Court is a Joint Motion for Entry of Protective Order. For good
13
      cause shown, the Joint Motion is GRANTED. Accordingly, the Court issues the
14
      following Protective Order:
15
            The Court recognizes that at least some of the documents and information
16
      ("materials") being sought through discovery in the above-captioned action are, for
17
      competitive reasons, normally kept confidential by the parties. The parties have
18
      agreed to be bound by the terms of this Protective Order (“Order”) in this action.
19
            The materials to be exchanged throughout the course of the litigation between
20
      the parties may contain trade secret or other confidential research, technical, cost,
21
      price, marketing or other commercial information, as is contemplated by Federal
22
      Rule of Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect the
23
      confidentiality of such materials as much as practical during the litigation.
24
                                         DEFINITIONS
25
            1.     The term "confidential information" will mean and include information
26
      contained or disclosed in any materials, including documents, portions of documents,
27
      answers to interrogatories, responses to requests for admissions, trial testimony,
28
                                                                CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.81 Page 2 of 10



  1   deposition testimony, and transcripts of trial testimony and depositions, including
  2   data, summaries, and compilations derived therefrom that is deemed to be
  3   confidential information by any party to which it belongs.
  4         2.     The term "materials" will include, but is not be limited to: documents;
  5   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
  6   other material that identify customers or potential customers; price lists or schedules
  7   or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
  8   checks; contracts; invoices; drafts; books of account; worksheets; notes of
  9   conversations; desk diaries; appointment books; expense accounts; recordings;
10    photographs; motion pictures; compilations from which information can be obtained
11    and translated into reasonably usable form through detection devices; sketches;
12    drawings; notes (including laboratory notebooks and records); reports; instructions;
13    disclosures; other writings; models and prototypes and other physical objects.
14          3.     The term "counsel" will mean outside counsel of record, and other
15    attorneys, paralegals, secretaries, and other support staff employed in the law firms
16    identified below:
17          For Plaintiffs AMERICAN FIRE AND CASUALTY COMPANY and
18    WEST AMERICAN INSURANCE COMPANY:
19                 Brandon D. Saxon, Esq.
                   Tom T. Nagashima, Esq.
20
                   GORDON REES SCULLY MANSUKHANI, LLP
21                 101 West Broadway, Suite 2000
                   San Diego, California 92101
22
23          For Defendant SMUCKER FOODSERVICE, INC., erroneously sued as
24    SMUCKERS FOODSERVICE, INC:
25                 Peter S. Doody, Esq.
                   Nicholas D. Brauns, Esq.
26                 HIGGS FLETCHER & MACK LLP
                   401 West “A” Street, Suite 2600
27                 San Diego, California 92101-7913
28
                                                2              CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.82 Page 3 of 10



  1          “Counsel” also includes in-house attorneys for Plaintiffs and Defendants.
  2                                  GENERAL RULES
  3         4.    Each party to this litigation that produces or discloses any materials,
  4   answers to interrogatories, responses to requests for admission, trial testimony,
  5   deposition testimony, and transcripts of trial testimony and depositions, or
  6   information that the producing party believes should be subject to this Protective
  7   Order may designate the same as "CONFIDENTIAL" or "CONFIDENTIAL - FOR
  8   COUNSEL ONLY."
  9               a.     Designation as "CONFIDENTIAL": Any party may designate
10                       information as "CONFIDENTIAL" only if, in the good faith
11                       belief of such party and its counsel, the unrestricted disclosure of
12                       such information could be potentially prejudicial to the business
13                       or operations of such party.
14                b.     Designation as "CONFIDENTIAL - FOR COUNSEL ONLY":
15                       Any party may designate information as "CONFIDENTIAL -
16                       FOR COUNSEL ONLY" only if, in the good faith belief of such
17                       party and its counsel, the information is among that considered to
18                       be most sensitive by the party, including but not limited to trade
19                       secret or other confidential research, development, financial or
20                       other commercial information.
21          5.    In the event the producing party elects to produce materials for
22    inspection, no marking need be made by the producing party in advance of the initial
23    inspection. For purposes of the initial inspection, all materials produced will be
24    considered as "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as
25    such pursuant to the terms of this Order. Thereafter, upon selection of specified
26    materials for copying by the inspecting party, the producing party must, within a
27    reasonable time prior to producing those materials to the inspecting party, mark the
28    copies of those materials that contain confidential information with the appropriate
                                                3              CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.83 Page 4 of 10



  1   confidentiality marking.
  2         6.     Whenever a deposition taken on behalf of any party involves a
  3   disclosure of confidential information of any party:
  4                a.    the deposition or portions of the deposition must be designated as
  5                      containing confidential information subject to the provisions of
  6                      this Order; such designation must be made on the record
  7                      whenever possible, but a party may designate portions of
  8                      depositions   as   containing     confidential   information     after
  9                      transcription of the proceedings; [A] party will have until fourteen
10                       (14) days after receipt of the deposition transcript to inform the
11                       other party or parties to the action of the portions of the transcript
12                       to be designated "CONFIDENTIAL" or "CONFIDENTIAL -
13                       FOR COUNSEL ONLY.”
14                 b.    the disclosing party will have the right to exclude from attendance
15                       at the deposition, during such time as the confidential information
16                       is to be disclosed, any person other than the deponent, counsel
17                       (including their staff and associates), the court reporter, and the
18                       person(s) agreed upon pursuant to paragraph 8 below; and
19                 c.    the originals of the deposition transcripts and all copies of the
20                       deposition must bear the legend "CONFIDENTIAL" or
21                       "CONFIDENTIAL - FOR COUNSEL ONLY," as appropriate,
22                       and the original or any copy ultimately presented to a court for
23                       filing must not be filed unless it can be accomplished under seal,
24                       identified as being subject to this Order, and protected from being
25                       opened except by order of this Court.
26          7.     All confidential information designated as "CONFIDENTIAL" or
27    "CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving
28    party to anyone other than those persons designated within this order and must be
                                                4               CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.84 Page 5 of 10



  1   handled in the manner set forth below and, in any event, must not be used for any
  2   purpose other than in connection with this litigation, unless and until such designation
  3   is removed either by agreement of the parties, or by order of the Court.
  4         8.     Information designated "CONFIDENTIAL - FOR COUNSEL ONLY"
  5   must be viewed only by counsel (as defined in paragraph 3) of the receiving party,
  6   and by independent experts under the conditions set forth in this Paragraph. The right
  7   of any independent expert to receive any confidential information will be subject to
  8   the advance approval of such expert by the producing party or by permission of the
  9   Court. The party seeking approval of an independent expert must provide the
10    producing party with the name and curriculum vitae of the proposed independent
11    expert, and an executed copy of the form attached hereto as Exhibit A, in advance of
12    providing any confidential information of the producing party to the expert. Any
13    objection by the producing party to an independent expert receiving confidential
14    information must be made in writing within fourteen (14) days following receipt of
15    the identification of the proposed expert. Confidential information may be disclosed
16    to an independent expert if the fourteen (14) day period has passed and no objection
17    has been made. The approval of independent experts must not be unreasonably
18    withheld.
19          9.     Information designated "confidential" must be viewed only by counsel
20    (as defined in paragraph 3) of the receiving party, by independent experts (pursuant
21    to the terms of paragraph 8), by court personnel, and by the additional individuals
22    listed below, provided each such individual has read this Order in advance of
23    disclosure and has agreed in writing to be bound by its terms:
24                 a)     Executives who are required to participate in policy decisions
25                        with reference to this action;
26                 b)     Technical personnel of the parties with whom Counsel for the
27                        parties find it necessary to consult, in the discretion of such
28                        counsel, in preparation for trial of this action; and
                                                 5               CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.85 Page 6 of 10



  1                c)     Stenographic and clerical employees associated with the
  2                       individuals identified above.
  3         10.    With    respect    to   material   designated    "CONFIDENTIAL"          or
  4   "CONFIDENTIAL – FOR COUNSEL ONLY," any person indicated on the face of
  5   the document to be its originator, author or a recipient of a copy of the document,
  6   may be shown the same.
  7         11.    All information which has been designated as "CONFIDENTIAL" or
  8   "CONFIDENTIAL -FOR COUNSEL ONLY" by the producing or disclosing party,
  9   and any and all reproductions of that information, must be retained in the custody of
10    the counsel for the receiving party identified in paragraph 3, except that independent
11    experts authorized to view such information under the terms of this Order may retain
12    custody of copies such as are necessary for their participation in this litigation.
13          12.    Before any materials produced in discovery, answers to interrogatories,
14    responses to requests for admissions, deposition transcripts, or other documents
15    which are designated as confidential information are filed with the Court for any
16    purpose, the party seeking to file such material must seek permission of the Court to
17    file the material under seal.
18          13.    At any stage of these proceedings, any party may object to a designation
19    of the materials as confidential information. The party objecting to confidentiality
20    must notify, in writing, counsel for the designating party of the objected-to materials
21    and the grounds for the objection. If the dispute is not resolved consensually between
22    the parties within seven (7) days of receipt of such a notice of objections, the
23    objecting party may move the Court for a ruling on the objection. The materials at
24    issue must be treated as confidential information, as designated by the designating
25    party, until the Court has ruled on the objection or the matter has been otherwise
26    resolved.
27          14.    All confidential information must be held in confidence by those
28    inspecting or receiving it, and must be used only for purposes of this action. Counsel
                                                 6               CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.86 Page 7 of 10



  1   for each party, and each person receiving confidential information must take
  2   reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
  3   information. If confidential information is disclosed to any person other than a person
  4   authorized by this Order, the party responsible for the unauthorized disclosure must
  5   immediately bring all pertinent facts relating to the unauthorized disclosure to the
  6   attention of the other parties and, without prejudice to any rights and remedies of the
  7   other parties, make every effort to prevent further disclosure by the party and by the
  8   person(s) receiving the unauthorized disclosure.
  9         15.    No party will be responsible to another party for disclosure of
10    confidential information under this Order if the information in question is not labeled
11    or otherwise identified as such in accordance with this Order.
12          16.    If a party, through inadvertence, produces any confidential information
13    without labeling or marking or otherwise designating it as such in accordance with
14    this Order, the designating party may give written notice to the receiving party that
15    the document or thing produced is deemed confidential information, and that the
16    document or thing produced should be treated as such in accordance with that
17    designation under this Order. The receiving party must treat the materials as
18    confidential, once the designating party so notifies the receiving party. If the
19    receiving party has disclosed the materials before receiving the designation, the
20    receiving party must notify the designating party in writing of each such disclosure.
21    Counsel for the parties will agree on a mutually acceptable manner of labeling or
22    marking the inadvertently produced materials as "CONFIDENTIAL" or
23    "CONFIDENTIAL - FOR COUNSEL ONLY" - SUBJECT TO PROTECTIVE
24    ORDER.
25          17.    Nothing within this order will prejudice the right of any party to object
26    to the production of any discovery material on the grounds that the material is
27    protected as privileged or as attorney work product.
28          18.    Nothing in this Order will bar counsel from rendering advice to their
                                                7              CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.87 Page 8 of 10



  1   clients with respect to this litigation and, in the course thereof, relying upon any
  2   information designated as confidential information, provided that the contents of the
  3   information must not be disclosed.
  4         19.    This Order will be without prejudice to the right of any party to oppose
  5   production of any information for lack of relevance or any other ground other than
  6   the mere presence of confidential information. The existence of this Order must not
  7   be used by either party as a basis for discovery that is otherwise improper under the
  8   Federal Rules of Civil Procedure.
  9         20.    Nothing within this order will be construed to prevent disclosure of
10    confidential information if such disclosure is required by law or by order of the Court.
11          21.    Upon final termination of this action, including any and all appeals,
12    counsel for each party must, upon request of the producing party, return all
13    confidential information to the party that produced the information, including any
14    copies, excerpts, and summaries of that information, or must destroy same at the
15    option of the receiving party, and must purge all such information from all machine-
16    readable media on which it resides. Notwithstanding the foregoing, counsel for each
17    party may retain all pleadings, briefs, memoranda, motions, and other documents
18    filed with the Court that refer to or incorporate confidential information, and will
19    continue to be bound by this Order with respect to all such retained information.
20    Further, attorney work product materials that contain confidential information need
21    not be destroyed, but, if they are not destroyed, the person in possession of the
22    attorney work product will continue to be bound by this Order with respect to all such
23    retained information.
24          22.    The restrictions and obligations set forth within this order will not apply
25    to any information that: (a) the parties agree should not be designated confidential
26    information; (b) the parties agree, or the Court rules, is already public knowledge; (c)
27    the parties agree, or the Court rules, has become public knowledge other than as a
28    result of disclosure by the receiving party, its employees, or its agents in violation of
                                                 8               CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.88 Page 9 of 10



  1   this Order; or (d) has come or will come into the receiving party's legitimate
  2   knowledge independently of the production by the designating party. Prior
  3   knowledge must be established by pre-production documentation.
  4         23.    The restrictions and obligations within this order will not be deemed to
  5   prohibit discussions of any confidential information with anyone if that person
  6   already has or obtains legitimate possession of that information.
  7         24.    Transmission by email or some other currently utilized method of
  8   transmission is acceptable for all notification purposes within this Order.
  9         25.    This Order may be modified by agreement of the parties, subject to
10    approval by the Court.
11          26.     The Court may modify the terms and conditions of this Order for good
12    cause, or in the interest of justice, or on its own order at any time in these proceedings.
13
      Dated: April 13, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  9               CASE NO. 3:20-CV-01619-BEN-AGS
Case 3:20-cv-01619-BEN-AGS Document 12 Filed 04/13/21 PageID.89 Page 10 of 10



  1                   EXHIBIT A TO STIPULATED PROTECTIVE ORDER
  2            I, _____________________, residing at _____________________________
  3   __________________________ have read the foregoing Stipulated Protective Order
  4   (the “Order”) in the action entitled AMERICAN FIRE AND CASUALTY COMPANY,
  5   et al. v. SMUCKER FOODSERVICE, INC., Case No. 3:20-CV-01619-BEN-AGS,
  6   pending in the United States District Court for the Southern District of California. I
  7   agree to be bound by its terms with respect to any documents designated as
  8   “CONFIDENTIAL” that are furnished to me as set forth in the Order. I further agree
  9   to return documents to the producing party or third party according to the terms of
 10   that Order.
 11            2.   I hereby consent to the jurisdiction of the District Court for the Southern
 12   District of California with respect to any proceedings to enforce the terms of the
 13   Order against me.
 14            3.   I hereby agree that any documents designated as “CONFIDENTIAL”
 15   that are furnished to me will be used by me only for the purposes of the Action, and
 16   for no other purpose, and will not be used by me in any business affairs of my
 17   employer or of my own, nor will the information contained therein be imparted by
 18   me to any other person.
 19
 20   __________________________________                    ______________________
 21   Signature                                             Date

 22
      10166953.1
 23
 24
 25
 26
 27
 28
                                                 10              CASE NO. 3:20-CV-01619-BEN-AGS
